Citation Nr: 1204899	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to April 5, 2004.  

2.  Entitlement to a rating greater than 20 percent for a lumbar spine disability.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2009 and August 2011, the Board remanded for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Veteran sent letters to the Appeals Management Center (AMC) and the Board indicating that he desired a copy of the "coded rating page."  It is unclear whether any action has been taken on this privacy request.  This matter is referred for appropriate action.   


FINDINGS OF FACT

1.  The Veteran withdrew the appeal of entitlement to a TDIU prior to April 5, 2004, in September 2011.

2.  The lumbar spine disability does not result in ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes.  

3.  Sensorineural hearing loss did not onset in service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to a TDIU prior to April 5, 2004, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2011).

3.  The criteria for service connection of sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In September 2011, the Veteran submitted a statement expressing his desire to withdraw his appeal of the issue of entitlement to a TDIU prior to April 5, 2004.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Increased Rating

In an April 1991 rating decision, service connection was granted and an initial 10 percent rating assigned for traumatic arthritis of the bilateral shoulders, lumbar spine and left heel.  In a November 1998 rating decision, a separate 20 percent evaluation was assigned for traumatic arthritis and degenerative disc disease of the lumbar spine, effective from May 1996.   

In October 2003, the Veteran filed a claim of increased rating for his lumbar spine disability.  He contends that a rating greater than 20 percent is warranted based on the nature and severity of his lumbar spine disability.  The Board notes that the Veteran's main argument is that a higher rating is warranted under the "old" rating criteria.  The "old" rating criteria are not applicable in cases where the claim was received in October 2003, however:  the "old" rating criteria for intervertebral disc syndrome (IDS) only apply in cases where the claim was received prior to September 23, 2002, and the "old" rating for the spine (general) only apply in cases where the claim was received prior to September 26, 2003.  As such, only the current rating criteria (i.e. the rating criteria in effect from September 26, 2003, forward) will be considered herein.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The lumbar spine disability is rated under the General Rating Formula for the Spine (Formula).  The Formula provides a 40 percent rating for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A February 2004 VA treatment record reflects the Veteran's history of chronic back pain, muscle spasm, and intermittent radicular pain.  He denied weakness.  Examination revealed full muscle strength, intact sensation, and 2+ reflexes.  The Veteran was assessed with chronic low back pain.  

A July 2004 emergency treatment record reflects the Veteran's two month history of increased back pain.  The Veteran explained that the pain was increased with prolonged sitting.  He denied changes in bowel or bladder function.  Examination revealed +2 pulses, 5/5 strength, and +1 reflexes in the lower extremities.  The back was tender to palpation and there was mild edema at L4-L5.  The Veteran was assessed with back pain, advised to follow-up with VA, and provided Ultram and Motrin.  Bedrest was not ordered.  

An August 2004 VA treatment record reflects the Veteran's history of chronic low back pain, intermittent radicular pain, and some weakness and numbness.  The Veteran was assessed with chronic low back pain with intermittent radiculopathy and advised to return in six months.  

A May 2005 VA examination record reflects the Veteran's history of chronic low back pain and radicular pain to the lower extremities which was associated with intermittent numbness and tingling.  He reported frequent muscle spasm and flare-ups and indicated that the flare-ups sometimes required complete bedrest.  He also reported the prescription of bedrest approximately 20 times in the previous year, for three to five days each time.  Examination revealed normal gait and normal posture with no lordosis, kyphosis, or scoliosis.  There was mild paraspinal spasm with tenderness to palpation.  Straight leg raising test was negative bilaterally.  Range of motion testing revealed flexion to 60 degrees with pain beginning at 50 degrees, extension to 15 degrees with pain beginning at 10 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 25 degrees with pain at 25 degrees, and left rotation to 20 degrees with pain at 20 degrees.  The examiner stated that range of motion was limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetition.  There was no evidence of IDS with chronic permanent nerve root involvement and no evidence of bowel or bladder dysfunction.  Muscle strength was 5/5, and muscle tone was good.  There was decreased sensation to light touch in the left lower extremity but sensation was otherwise intact and equal.  Coordination was normal, and reflexes were 1+ in the knees and ankles.  After examination and review of the claims file, the examiner diagnosed the Veteran with IDS, traumatic arthritis, and degenerative disc disease of the lumbar spine.  

A June 2005 VA treatment record reflects the Veteran's history of chronic low back pain which was currently minimal.  

An April 2006 VA medical record reflects the Veteran's history of severe upper and lower back spasms.  A June 2006 VA treatment record reflects the Veteran's history of back and "sciatic pain" and back problems which rendered him "unable to move for three days."  Examination revealed muscle spasm of the left lower back and tenderness to palpation of the bilateral lower back.  The Veteran was assessed with chronic back pain and noted to be stable on pain medication.  He was subsequently provided a consultation for chiropractic evaluation two times each week for six weeks.  See August 2006 VA treatment record.  

A February 2007 VA treatment record reflects the exact history and initial findings noted in the April 2006 VA treatment record.  The record also reflects the Veteran's history that his current back brace was not helping with strenuous activity or heavy weight lifting.  The record notes that the Veteran would be custom-fitted for a lumbosacral corset.  A March 2007 VA treatment record reflects the Veteran's history of improved low back pain since seeing a chiropractor.  An October 2007 VA treatment record reflects the Veteran's history of low back pain estimated at 9/10.  The Veteran denied any urinary complaints or bowel problems.  Examination revealed tenderness and loss of motion in the spine.  Muscle strength was 5/5.  An October 2007 VA treatment record reflects the Veteran's history of radicular low back pain estimated as 9/10.  He denied urinary complaints or bowel problems.  Examination revealed normal (5/5) muscle strength and tenderness and loss of motion of the lumbar spine.  

A January 2009 VA examination record reflects the Veteran's history of severe low back pain with spasm and approximately three flare-ups each month.  He also reported radicular pain in the lower extremities, worse on the right; severe stiffness; weakness in the lumbar and thoracic spine muscles; and episodes of urinary incontinence during flare-ups.  The Veteran indicated that each flare-up lasted approximately one day and during the flare-up, he was bedbound and unable to move his lumbar spine due to severe pain and spasm.  He indicated that he had been prescribed bedrest for seven days in the previous 12 months, but denied episodes of incapacitation, which was defined by the examiner as physician-prescribed bedrest for at least 48 hours, in the previous 12 months due to his lumbar spine disability.  He also denied any hospitalization due to his lumbar spine in the previous 12 months.  He reported that during a flare-up, his pain is so severe he is unable to move so he has episodes of fecal and urinary incontinence.  The examiner noted that the incontinence was not necessarily due to inability to control the bowel or bladder but rather that the Veteran is unable to go to the bathroom to relieve himself due to pain.  He reported difficulty achieving and maintaining an erection.  

Examination revealed normal posture, gait, and spinal appearance.  There was no evidence of spasm.  Range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees.  Range of motion did not cause an increase in baseline pain.  There was no change in range of motion after repetition, and the examiner indicated that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetition.  There was tenderness to palpation diffusely.  On neurological examination, sensation was intact to light touch, strength was 5/5, muscle tone was normal, and deep tendon reflexes were 1+.  Straight leg raise was negative for radicular pain.   

A February 2009 VA treatment record reflects the Veteran's history of low back pain which was treated with medication (and chiropractic care) with good results.  

A March 2010 VA examination record reflects the Veteran's history of chronic low back pain with spasm, decreased motion, stiffness, weakness, fatigue, and weekly flare-ups.  The Veteran reported that each flare-ups required bedrest and resulted in incapacitation for up to two days.  He explained that during the flare-ups he had bowel and bladder incontinence, but the examiner noted that it was unclear whether the "incontinence" was because the pain prevented the Veteran from using the restroom or if it was direct incontinence.  He denied physician-ordered bedrest or hospitalization within the previous year.  He reported that he no longer received chiropractic treatment or physical therapy because of unrelated problems which were diagnosed in 2009.  The Veteran reported that he saw neurosurgery in April or May 2009, but the examiner noted that no consultation was found in the VA system.  He also reported that he had an episode of paralysis in 2003 that was diagnosed as disc disease and indicated that the studies were lost.  

Examination revealed normal posture, gait, and spinal curvature.  There was no evidence of ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  Muscle strength was 5/5.  Sensation was diminished to light touch (there was subjective numbness in the ankles bilaterally but otherwise intact.  Knee and ankle jerk were absent.  Range of motion testing revealed flexion to 95 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no pain with motion and no additional limitation after repetition.  Straight leg raise was negative for radiculopathy.  The record notes that an electromyogram and magnetic resonance imaging were ordered but the Veteran failed to report and did not reschedule.  The examiner stated that he could not provide a diagnosis without the requested objective studies.  

After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is limited to 30 degrees or less.  Rather, the evidence consistently reveals flexion to at least 50 degrees, to include after repetition.  The Board acknowledges that the Veteran reports complete inability to move during flare-ups.  Based on the significant range of motion reported during all examination, however, as well as the lack of corroboration of the Veteran's history of inability to move, the evidence that the flare-ups occur, at most, once a week, and a finding that the Veteran has diminished credibility based on the conflicting histories recorded in the treatment records and the examination records and statements as to the nature and severity of the lumbar spine disability, the Board finds the lumbar spine disability does not approximate ankylosis or limitation of flexion to 30 degrees or less even after consideration of pain and functional impairment.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the record does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the record includes an assessment of radiculopathy.  The assessment of radiculopathy was based solely on the Veteran's history of radicular pain, however; thus, the Board finds it alone is not probative evidence of radiculopathy.  The Board further acknowledges the Veteran's histories of weakness and numbness in the lower extremities and incontinence during flare-ups, the findings of diminished sensation, and a finding of absent ankle and knee jerk in 2010.  Initially, the Board notes that the record is ambiguous as to whether the "incontinence" is truly incontinence or the result of failure to go to the bathroom, however, and based on the consistently negative straight leg raise testing, the generally normal neurological findings, with the exception of sensation which the Board notes is not always diminished suggesting there is no chronic sensory impairment, and the Veteran's failure to report for an EMG, the Board finds the evidence does not suggest the existence of a chronic neurological deficit related to the lumbar spine disability.  The Board notes that the Veteran has reported that he has never failed to report to any testing.  Although the Veteran is competent to report this history, the Board finds this history is not credible, and thus not probative, in light of the examiner's notation that the Veteran failed to report for an EMG scheduled during his VA examination, the Veteran's failure to request that the EMG be rescheduled, and the fact that the record includes conflicting histories as to the nature and severity of the Veteran's lumbar spine disability (which results in diminished credibility).  Thus, the Board finds a separate rating is not warranted.  
  
A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported having incapacitating episodes which require bedrest.  The rating criteria require that the bedrest be physician-ordered, however, and this is not shown by the record.  The Board also acknowledges that the Veteran has, at times, reported doctor-prescribed bedrest.  See May 2005 VA examination record.  This history is contradicted by the medical records, however, which reveal no doctor-prescribed bedrest, even after being seen at the hospital.  In the absence of corroborative evidence, the Board finds the Veteran's history is not credible, and thus, not probative.  Consequently, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The May 1971 entrance examination record documents that the Veteran's hearing was sound at entry:  audiometric testing revealed puretone thresholds at 0 at each frequency and the Veteran denied a history of hearing loss.  

The service treatment records reflect no complaints or histories of hearing loss, and the profiles of record, which date throughout service, consistently reflect findings suggestive of normal hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Board acknowledges that the records reflect some histories of ear pain; the associated records do not reflect any findings or histories of hearing loss associated with the complaint of pain, however; as such, the Board finds the records are not suggestive of hearing loss.  

An April 1987 periodic examination record reveals pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
5
0
0
0
0

The January 1990 retirement examination record reveals a negative history as to hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
5
0
0

A January 1991 VA examination revealed no evidence of hearing pathology or loss; in fact, the puretone thresholds were 0 at each frequency and speech discrimination was 98 percent in the left ear and 96 percent in the right ear.  See January 1991 VA examination record.  

An August 1993 private treatment record indicates that hearing was intact to voice bilaterally and that the Veteran denied a decrease in hearing.  See South Bay Medical Group examination report.  

March 2004 audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
30
40
LEFT
20
20
40
20
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  See March 2004 VA audiogram; February 2007 VA treatment record.  

February 2007 audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
25
20
15
20
20

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  See February 2007 VA treatment record.  

Audiological testing conducted in January 2009 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
10
LEFT
10
15
10
15
15

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  See January 2009 VA examination record.  

Audiological testing conducted in April 2010 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
10
10
10

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  See April 2010 VA examination record.  The examiner, who noted that he reviewed the claims file, including the 2004 audiogram, reported that because the Veteran exited military service with normal hearing and no significant threshold shift present in either ear, he believed hearing loss was not onset in service and was not caused by or a result of active service or an incident therein.  

After review of the evidence, the Board finds service connection is not warranted for hearing loss because, although the evidence suggests in-service noise exposure, the evidence does not probatively suggest that hearing loss onset in service or is causally related to service, to include any noise exposure therein.  Initially, the Board notes that the evidence does not suggest that hearing loss onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of hearing loss, and the initial history and finding suggestive of hearing loss date almost 14 years after the Veteran's separation from service.  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of hearing loss from service to the present, he has not done so.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board acknowledges that the Veteran filed a claim of service connection for hearing loss in November 1990.  The Veteran did not allege the existence of hearing loss during service at that time and has not alleged the existence of diminished hearing from that date forward, however, and based on the negative history as to decreased hearing in 1993, the Board finds the record does not suggest a history of continuity of symptomatology from service to the present.  

The record also does not contain any probative evidence linking the Veteran's hearing loss to service, to include any noise exposure therein, though it does include a competent and highly probative opinion that the hearing loss were less likely than not incurred in or caused or aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that, in explaining how he came to this determination, the examiner noted the absence of evidence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner relied on the absence of evidence of a threshold shift between entrance and separation.  This is an appropriate, and adequate, rationale for the examiner's opinion; as such, the Board finds it highly probative.  Cf. Hensley, supra.  

In sum, based on the absence of probative evidence an in-service onset of hearing loss, the length of time between separation and the earliest evidence of hearing loss, and the examiner's opinion, the Board finds the preponderance of the evidence indicates that service connection is not warranted for hearing loss.  Thus, the claim must be denied.  
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)). 

Substantially compliant notice was sent in February 2005 and November 2009, and the claims were readjudicated in a December 2010 supplemental statement of the case (which was provided to the Veteran's address of record in September 2011).  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA examinations were provided which were adequate for adjudicative purposes:  the examiners reviewed the claims file, elicited medical histories from the Veteran, reported all necessary information, and provided adequate rationales for each opinion expressed.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the evidence indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits and that it is unclear whether all available SSA records have been associated with the claims file. No prejudice results from the potential absence of any records, however, as the Veteran has not alleged that the records are relevant, and the evidence already associated with the file suggests that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand and the benefits were awarded prior to the appellate period.  See June 2004 Veteran's statement.  See also Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010). Based on the foregoing, any error in not obtaining SSA records is harmless. The Board further acknowledges that there appear to be outstanding private, chiropractic records.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran has been asked to provide information about any outstanding treatment records (or to provide the records themselves), and based on the Veteran's prior occupation as a rater for VA and this notice, the Board finds the Veteran has active knowledge of the need to submit information pertaining to treatment, to include the location of all medical treatment.  Thus, the Board finds no prejudice results from adjudicating the claim at this time.

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions. See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal of the issue of entitlement to a TDIU prior to April 5, 2004, is dismissed.  

A rating greater than 20 percent for a lumbar spine disability have not been met.  

Service connection for bilateral sensorineural hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


